Title: Thomas Jefferson to Joseph C. Cabell, 30 September 1814
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          Dear Sir Monticello Sep. 30. 14.
          In my letter of the 23d an important fact escaped me which, lest it should not occur to you, I will mention. the monies arising from the sales of the glebe lands in the several counties, have generally I believe, and under the sanction of the legislature, been deposited in some of the banks.  so also the funds of the literary society. these debts, altho’ parcelled among the counties, yet the counties constitute the state, & their representatives the legislature, united into one whole. it is right then that owing 300,000 D. to the banks, they should stay so much of that sum in their own hands as will secure what the banks owe to their constituents as divided into counties. perhaps the loss of these funds would be the most lasting of the evils proceeding from the insolvency of the banks. ever your’s with great esteem & respect.
          Th:
            Jefferson
        